ICJ_171_ArbitralAward1899_GUY_VEN_2020-12-18_JUD_01_PO_02_EN.txt.                                                                                            498




                          DISSENTING OPINION OF JUDGE ABRAHAM

                [Translation]

                   1. To my great regret, I am unable to subscribe to the conclusion
                reached by the majority of my colleagues in the present case, namely
                that there is a jurisdictional basis allowing the Court to entertain the dis-
                pute between Guyana and Venezuela, which is essentially a territorial
                dispute, of which it has been seised by the unilateral Application of
                ­
                Guyana.
                   2. According to the Judgment, the Court’s jurisdiction results from a
                combination of three elements. The first is Article 36, paragraph 1, of the
                Statute, which extends the jurisdiction of the Court to “all cases which
                the parties refer to it and all matters specially provided for . . . in treaties
                and conventions in force”. The second is Article IV, paragraph 2, of the
                Geneva Agreement of 17 February 1966, which is binding on the Parties
                to the present case, an agreement that is intended, according to its title,
                “to resolve the controversy . . . over the frontier between Venezuela and
                British Guiana”. Article IV, paragraph 2, of this Agreement stipulates
                that if, by a certain date, the parties have not reached agreement on the
                choice of one of the means of dispute settlement provided for in Arti-
                cle 33 of the Charter of the United Nations, “they shall refer the decision
                as to the means of settlement to an appropriate international organ upon
                which they both agree or, failing agreement on this point, to the Secretary-­
                General of the United Nations”. Lastly, the third link in the majority’s
                chain of reasoning is the Secretary-­General’s letter of 30 January 2018,
                addressed to both Parties, in which the Secretary-­     General announced
                that, on the basis of Article IV, paragraph 2, of the Geneva Agreement,
                he had “chosen the International Court of Justice as the next means that
                is now to be used for [the] solution [of the controversy]”.
                   3. Are these three combined elements sufficient to confer jurisdiction
                on the Court to entertain the dispute between two neighbouring States,
                upon the unilateral application of one of them? I do not believe so, and I
                shall explain why.
                   4. I shall begin by mentioning all those points in the reasoning devel-
                oped by the majority with which I am in agreement. That will then allow
                me to identify the precise moment beyond which I no longer feel able to
                support that reasoning.
                   5. First, there is no doubt — and nor is it contested — that when the
                Secretary-­General (of the day) began to exercise the responsibility con-
                ferred on him by Article IV, paragraph 2, of the Agreement, i.e. in 1983,
                the conditions laid down in that instrument had been met. The Mixed
                Commission provided for by the Agreement had not succeeded in framing
                a solution to the controversy within four years from the date of the Agree-

                                                                                            47




4 Ord_1205.indb 91                                                                                 20/12/21 15:50

                        arbitral award of 3 october 1899 (diss. op. abraham)              499

                ment, and, within the time-limit set following the Commission’s final
                report, the two parties had not reached agreement “regarding the choice of
                one of the means of settlement provided in Article 33 of the Charter of the
                United Nations”. It was therefore up to the Secretary-General himself (the
                parties having also failed to agree on the choice of an international organ
                for the purpose) to choose one of the means of settlement provided for in
                Article 33. That is what the Secretary-­General did in 1990, after ample
                consultation, by choosing the good offices process.
                   6. Secondly, once it had been established that the good offices process
                had failed, after very long and patient efforts to bring the parties together,
                namely at the beginning of 2018, it is indisputable that the Secretary-
                General had the authority under Article IV, paragraph 2, of the
                Geneva Agreement to choose “another of the means stipulated in Arti-
                cle 33”.
                   7. The Secretary-­General having chosen, by his letter of 30 January
                2018, the International Court of Justice, it is necessary at this point in the
                reasoning to address two questions upon which — the Parties being in
                disagreement — the Court takes a stand in the present Judgment: is the
                International Court of Justice one of the means of settlement which the
                Secretary-General was at liberty to choose? And if so, was the Secretary-
                General able to choose this Court without having previously had recourse,
                unsuccessfully, to the other means set out in Article 33 of the Charter? On
                these two points, I agree with the position taken by the Judgment.

                    8. As we know, Article 33 of the Charter, to which Article IV of the
                Agreement refers, provides as means of settling disputes that may arise
                between States: negotiation, enquiry, mediation, conciliation, arbitration,
                judicial settlement, resort to regional agencies or arrangements, or “other
                peaceful means” chosen by the parties. The list in Article 33 therefore
                includes “judicial settlement”. Recourse to the International Court of
                Justice being one of the procedures for “judicial settlement” — and
                indeed, in the context of the Charter, the principal among them — I see
                no reason to consider that the Secretary-General was prevented from
                choosing the Court as an appropriate means of settling the dispute
                between Guyana and Venezuela. That is what the Judgment says, and I
                fully concur with it on that point.
                    9. Further, there is nothing in the wording of Article IV, paragraph 2,
                of the Agreement — which provides that if a means chosen by the
                ­Secretary-General does not enable the dispute to be settled, the Secretary-­
                 General “shall choose another of the means stipulated in Article 33 . . .
                 and so on until the controversy has been resolved or until all the means . . .
                 there contemplated have been exhausted” — and I shall return to this text
                 in due course — that obliges the Secretary-General to follow any particu-
                 lar order in choosing successive means from among those available to him.
                 I deduce from this that the Secretary-General has a free hand in the order
                 of his choices, and that he was therefore able, as he did in January 2018,
                 to choose the Court as a means of settlement of the dispute, despite the

                                                                                           48




4 Ord_1205.indb 93                                                                                20/12/21 15:50

                        arbitral award of 3 october 1899 (diss. op. abraham)              500

                fact that he had not previously had recourse to certain other means
                referred to in Article 33, such as conciliation or arbitration. The only obli-
                gation which Article IV, paragraph 2, imposes on the Secretary-­General —
                provided he agrees to exercise the responsibility conferred upon him — is to
                choose a new means of settlement each time the means previously chosen
                proves unable to produce a solution, “and so on”, as the Agreement
                puts it. In short, I take the view, like the majority of the Court, that
                the Secretary-­  General has performed the functions vested in him by
                ­Article IV, paragraph 2, without laying himself open to the least reproach.
                    10. Lastly, to conclude on those points where I agree with the major-
                 ity, I believe that the Secretary-General’s choice of a means of settlement
                 is not a mere recommendation without binding effect, but that it creates
                 obligations for both the parties involved. In this regard, the terms of Arti-
                 cle IV of the Agreement seem to me to be sufficiently clear. In the absence
                 of an agreement for the solution of the controversy within the Mixed
                 Commission, the parties “shall without delay” choose one of the means of
                 settlement listed in Article 33. If they fail to do so within three months,
                 they “shall refer the decision as to the means of settlement” either to an
                 international organ upon which they both agree or, failing that, to the
                 Secretary-­ General. Everything therefore indicates that the Secretary-­
                 General’s choice of a means of settlement constitutes a decision which
                 imposes certain obligations on the parties.


                   11. The majority of the Court has considered that, taken together, the
                elements described above provide a sufficient basis for the jurisdiction of
                the Court to entertain Guyana’s Application. I am not of that opinion. It
                is one thing to say that the choice of a means — in this instance, judicial
                settlement — by the Secretary-General creates obligations for the parties;
                it is quite another to see in Article IV, paragraph 2, of the Agreement,
                combined with the Secretary-­General’s decision, the expression of both
                Parties’ consent to the settlement of their dispute by the Court.
                   12. As the Judgment correctly points out, the jurisdiction of the Court
                is based on the consent of the parties, and while it is true that this consent
                is not subject to being expressed in any particular form, “[t]he Court must
                however satisfy itself that there is an unequivocal indication of the desire
                of the parties to a dispute to accept the jurisdiction of the Court in a vol-
                untary and indisputable manner” (para. 113). I do not believe that to be
                the case in this instance.
                   I would first observe that, leaving aside judicial settlement for a
                moment, all the other means which the Secretary-­General may choose
                from the list in Article 33 require, in order to be effective, an agreement
                between the parties following the Secretary-General’s decision. Even arbi-
                tration, which has in common with judicial settlement that it results in a
                legally binding decision resolving the dispute, could only produce a settle-
                ment, should the Secretary-General have chosen that means, if the parties
                negotiate and conclude a special agreement, without which the arbitra-

                                                                                           49




4 Ord_1205.indb 95                                                                               20/12/21 15:50

                        arbitral award of 3 october 1899 (diss. op. abraham)              501

                tion process could not be implemented. In other words, if the Secretary-­
                General had chosen arbitration, the parties would in my view have had to
                negotiate, in good faith, a special agreement allowing for the settlement
                of their dispute and conferring jurisdiction to that end on an arbitral tri-
                bunal; but the Secretary-General’s decision, though binding on the par-
                ties, would not in itself have founded the jurisdiction of an arbitral
                tribunal, which would have derived its jurisdiction from the subsequent
                agreement between the parties.

                   13. There is to my mind no reason for the position to be different in the
                present case, where the Secretary-General has chosen judicial settlement.
                   One clear difference does of course exist between the two situations:
                whereas an arbitral tribunal must be established by agreement of the par-
                ties, and its powers delimited by that agreement, the Court generally has
                no need, in practice, of any additional instrument (other than its Statute
                and Rules of Procedure) to be able to exercise its jurisdiction on the basis
                of a unilateral application. But while this difference may be a significant
                one in practice, it changes nothing in terms of the central question of the
                consent of the parties. I do not see, in the wording of Article IV, para-
                graph 2, of the Agreement, an unequivocal expression of consent by the
                parties to the jurisdiction of the Court, but only their acceptance of the
                idea that their dispute may ultimately be resolved by means of judicial
                settlement.
                   14. The Court rightly indicates that under Article IV, paragraph 2,
                “the Parties accepted the possibility of the controversy being settled by
                that means [judicial settlement]” (paragraph 82 of the Judgment). Up to
                that point, I would agree, but in my view it is not sufficient in order to
                establish the Parties’ consent to jurisdiction.
                   I would add that in this instance a special agreement between the Par-
                ties following the Secretary-General’s decision would have been particu-
                larly useful in order to delimit the subject-matter of the dispute submitted
                to the Court, which is not done clearly by the Geneva Agreement itself.
                   15. If the Court, in the present Judgment, finds the Parties’ consent to
                its jurisdiction in the Agreement itself, the Secretary-General having cho-
                sen the Court as the means of settlement, it is — principally — because it
                gives paramount importance to the object and purpose of the Agreement
                in order to interpret it.
                   This approach is in itself a perfectly legitimate one, and the Judgment
                is right to point out that Articles 31 and 32 of the Vienna Convention on
                the Law of Treaties reflect the rules of customary international law on
                treaty interpretation.
                   16. However, I disagree with the Court as regards its understanding of
                the object and purpose of the Geneva Agreement. According to the Judg-
                ment, the Agreement aims to put in place a mechanism for settling the
                dispute such that, once all the provisions of the Agreement have been
                completely and correctly applied, that dispute will necessarily be resolved.
                The Court relies in particular, in this regard, on the title of the Agreement,

                                                                                           50




4 Ord_1205.indb 97                                                                               20/12/21 15:50

                        arbitral award of 3 october 1899 (diss. op. abraham)              502

                which presents the latter as seeking “to resolve the controversy . . . over
                the frontier”. From this it deduces that any interpretation of the Agree-
                ment which would have the effect, once the Agreement had been fully
                implemented, of allowing the dispute to remain in existence — without
                having been able to be resolved — should be ruled out, and that on the
                contrary preference should be given to an interpretation ensuring that, at
                the end of the process, the dispute will be resolved. That is why the Court
                believes it must reject any interpretation that would make the implementa-
                tion of judicial settlement subject to “further consent by the Parties” after
                the decision of the Secretary-­General: because such a requirement (which
                would suppose the conclusion of a special agreement or some other form
                of expression of consent) “would be contrary to this provision and to the
                object and purpose of the Geneva Agreement, which is to ensure a defini-
                tive resolution of the controversy” (Judgment, para. 114).
                   17. To my mind, while it is plain to see that in concluding the Geneva
                Agreement, the parties intended to promote the settlement of their dis-
                pute and, in so far as possible, to enable such a settlement to be arrived
                at, they did not seek to establish a binding mechanism aimed at ensuring
                that such a resolution would be obtained, by negotiation if possible, or by
                judicial means if necessary. They therefore did not intend to give their
                consent in advance to judicial settlement.
                   Several provisions of the Geneva Agreement indicate very clearly, in my
                view, that the parties accepted the possibility that implementation of the
                Agreement would not necessarily result in the settlement of their dispute.
                   18. The first of these is Article IV, paragraph 1, which provides that it
                is normally for the parties themselves to choose one of the means of
                peaceful settlement listed in Article 33 of the Charter, should the Mixed
                Commission not have succeeded in finding a solution to the dispute. If
                the parties agree on the choice of a means other than judicial settlement
                (mediation or conciliation, for example), the subsequent application of
                the means thus chosen may fail to enable a settlement of the dispute to be
                achieved: the Geneva Agreement will then have been applied in full, and
                the dispute will still remain. The possibility of there being no settlement
                even after full implementation of the Agreement was therefore certainly
                contemplated by the parties.
                   In the present case, the Parties have not agreed on the choice of a
                means, and it is therefore Article IV, paragraph 2, which has come into
                play, with its special feature that, as part of this mechanism, the Secretary-­
                General need not restrict himself to choosing one means, but, if that fails,
                must choose another “and so on”.
                   19. But even paragraph 2, as I understand it, contemplates and accepts
                the possibility that the dispute may not have been resolved at the end of
                the process.
                   It is indeed stipulated there that the Secretary-­General must choose
                means of settlement one after another “and so on until the controversy
                has been resolved or until all the means of peaceful settlement there con-
                templated have been exhausted”. If the parties’ intention had been to give

                                                                                            51




4 Ord_1205.indb 99                                                                                20/12/21 15:50

                        arbitral award of 3 october 1899 (diss. op. abraham)                503

                their consent in advance to judicial settlement, the text of Article IV,
                paragraph 2, would have ended with the words “has been resolved”. In
                fact, the final phrase (“or until all the means of peaceful settlement . . .
                have been exhausted”) is deprived of all effect if the interpretation adopted
                by the Court — agreeing with that of Guyana — is correct. If the parties,
                by the very conclusion of the Agreement, have given their consent to judi-
                cial settlement, and since the Secretary-General is obliged to choose suc-
                cessively, if need be, all the means set out in Article 33, including judicial
                settlement, the result is that at the end of the process, the dispute will
                necessarily have been resolved. Consequently, if the text of paragraph 2
                had ended with “has been resolved”, it would have had exactly the same
                meaning as that attributed to it by the Court in the present Judgment:
                this means that for the Court the final phrase of paragraph 2 is without
                effect, and it disregards it. The point is that this final part clearly indicates
                that it is possible, within the spirit in which the Agreement was drafted,
                that at the end of the process, the dispute could still remain; it therefore
                does not tally with the definition of the object and purpose of the Agree-
                ment as adopted by the Court, namely the establishment of a mechanism
                that will necessarily result in the settlement of the dispute.
                   The Judgment endeavours to respond to this objection in paragraph 86.
                But it does so in terms whose clarity — with all due respect to my col-
                leagues — is not the principal feature, and which can only leave the reader
                perplexed.
                   20. Ultimately, having considered carefully all the arguments sum-
                moned by the Court in concluding that the Parties have consented to its
                jurisdiction to entertain their dispute on the basis of the unilateral appli-
                cation of one of them, I am unconvinced. I do not see in the Geneva
                Agreement the unequivocal indication of such consent. I believe that the
                Court should have declined jurisdiction.

                (Signed) Ronny Abraham.




                                                                                              52




4 Ord_1205.indb 101                                                                                 20/12/21 15:50

